Appeal from a judgment of the County Court of Rensselaer County (Ceresia Jr., J.), rendered *1029January 16, 1990, convicting defendant upon his pleas of guilty of the crimes of assault in the second degree, criminal sale of a controlled substance in the third degree (five counts), burglary in the third degree, petit larceny and attempted criminal sale of a controlled substance in the third degree.
At the time of defendant’s sentencing, the terms of imprisonment imposed with respect to his first plea of guilty to the crimes of assault in the second degree, burglary in the third degree, petit larceny and five counts of criminal sale of a controlled substance in the third degree were made to run concurrently, with the harshest being 5 to 15 years. As to his second plea of guilty to the crime of attempted criminal sale of a controlled substance in the third degree, he received a 1-to 3-year prison term to be served consecutively to the 5- to 15-year term. This resulted in defendant receiving a total aggregate term of 6 to 18 years. Given that the sentences imposed were within the statutory guidelines and were the sentences agreed upon during the plea proceedings, we reject defendant’s assertion that they were harsh or excessive (see, People v Phelps, 140 AD2d 637, lv denied 72 NY2d 922).
Judgment affirmed. Mahoney, P. J., Casey, Weiss, Yesawich, Jr., and Harvey, JJ., concur.